Exhibit 10.3

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of ___________, 2005 (the
“Award Date”) by and between Veeco Instruments Inc., a Delaware corporation (the
“Company”) and ____________, an employee of the Company, hereinafter referred to
as the “Participant.”

WHEREAS, the Company has adopted the Veeco Instruments Inc. 2000 Stock Incentive
Plan (as it may be amended from time to time, the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, Section 8 of the Plan provides for the issuance of awards of the
Company’s common stock, par value $0.01 per share (“Common Stock”), subject to
certain restrictions (“Restricted Stock”); and

WHEREAS, the Committee defined in Section 2 of the Plan (the “Committee”) has
determined that it would be to the advantage and in the best interest of the
Company and its stockholders to award shares of Restricted Stock to the
Participant pursuant to the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

 

Section 1.1             In General.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Plan.  In addition,
wherever the following term is used in this Agreement, it shall have the meaning
specified below, unless the context clearly indicates otherwise.

Section 1.2             “Restrictions” shall mean the restrictions on sale or
other transfer set forth in Section 4.2 and the exposure to forfeiture set forth
in Section 3.1.

ARTICLE II.
RESTRICTED STOCK  AWARD

Section 2.1             Award of Restricted Stock.  In consideration of the
Participant’s agreement to remain in the employ of the Company, in exchange for
the promises contained herein, and for other good and valuable consideration
which the Committee has determined exceeds the aggregate par value of the shares
of Common Stock subject to the Award (as defined below), as of the Award Date,
the Company issues to the Participant the number of shares of Restricted Stock
set forth on the signature page hereof (the “Award”).

Section 2.2             Award Subject to Plan.  The Award granted hereunder is
subject to the terms and provisions of the Plan, including without limitation
Section 8 thereof.

 

 

--------------------------------------------------------------------------------


 

ARTICLE III.
RESTRICTIONS

Section 3.1             Forfeiture; Repurchase Right.

(a)           Unless otherwise provided by written agreement between the Company
and Participant, any Award which is not vested upon the Participant’s
termination of employment with the Company (as determined in good faith by the
Committee) shall thereupon be forfeited immediately and without any further
action by the Company.

(b)           Upon termination of employment of a Participant, the Company shall
have the right, but not the obligation, to purchase any Restricted Stock then
held by such Participant at a cash price per share equal to the price paid by
the Participant for such Restricted Stock; provided that no such right of
repurchase shall exist in the event of a Normal Termination (as defined in the
Plan).

Section 3.2             Vesting and Lapse of Restrictions.  Subject to Sections
3.1 and 3.3, the Restrictions shall lapse with respect to the Restricted Stock
subject to the Award as follows:

Date:

 

Restrictions Shall
Lapse with Respect to:

First Anniversary of Award Date

 

One-third of the Award

Second Anniversary of Award Date

 

One-third of the Award

Third Anniversary of Award Date

 

One-third of the Award

 

provided, in each case, that the Participant remains continuously employed in
active service by the Company from the Award Date through such vesting date.

Section 3.3             Lapse of Restrictions Upon Certain Events. 
Notwithstanding Section 3.2, but subject to Section 3.1, in the event that
Participant has entered into a written agreement with the Company prior to or
concurrently with the grant of the Award hereunder which provides for the
acceleration of vesting of stock options issued by the Company to Participant (a
“Prior Option Agreement”), then, upon the occurrence of an event which triggers
the acceleration of vesting of stock options under the Prior Option Agreement,
the Award will become vested and the Restrictions with regard thereto shall
lapse.

Section 3.4             Legend.  Until such time as Restrictions have lapsed,
the Company may, at any time, place legends referencing the Restrictions and any
applicable federal and/or state securities laws restrictions on certificates
representing shares of Restricted Stock issued pursuant to this Agreement.  The
legend may include the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE AWARD AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION.”

 

2

--------------------------------------------------------------------------------


 


SECTION 3.5             PAYMENT OF TAXES; ISSUANCE OF SHARES.


(A)           PARTICIPANT UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE VALUE OF
THE RESTRICTED STOCK IS SUBJECT TO STATE AND FEDERAL INCOME TAXES AND CERTAIN
RULES WHICH REQUIRE THE COMPANY TO WITHHOLD AMOUNTS NECESSARY TO PAY THESE
TAXES.  PARTICIPANT HEREBY AUTHORIZES THE COMPANY TO REDUCE THE NUMBER OF SHARES
OF RESTRICTED STOCK DELIVERED TO PARTICIPANT AT THE TIME THE RESTRICTIONS LAPSE
BY THE NUMBER OF SHARES OF RESTRICTED STOCK REQUIRED TO SATISFY THE TAX
WITHHOLDING REQUIREMENTS (BASED ON THE FAIR MARKET VALUE OF SHARES AT SUCH
TIME).  SUCH SHARES OF RESTRICTED STOCK SHALL BE RETURNED TO THE COMPANY. 
PARTICIPANT’S ACKNOWLEDGEMENT AND ACCEPTANCE OF THESE TAX WITHHOLDING PROVISIONS
ARE CONDITIONS PRECEDENT TO THE RIGHT OF PARTICIPANT TO RECEIVE THE RESTRICTED
STOCK UNDER THE PLAN AND THIS AGREEMENT.


(B)           IN LIEU OF THE REDUCTION OF SHARES DELIVERED DESCRIBED IN
PARAGRAPH (A) ABOVE, PARTICIPANT MAY PAY TO THE COMPANY THE AMOUNT OF TAX
REQUIRED TO BE WITHHELD IN CASH, BY CHECK OR IN OTHER FORM SATISFACTORY TO THE
COMPANY.  SUCH PAYMENT MUST BE MADE BY THE DATE ON WHICH THE RESTRICTIONS LAPSE
OR SUCH LATER DATE AS IS ESTABLISHED BY THE COMPANY (NOT TO EXCEED 15 DAYS AFTER
THE DATE ON WHICH THE RESTRICTIONS LAPSE).


(C)           THE SHARES WILL BE DEPOSITED DIRECTLY INTO PARTICIPANT’S BROKERAGE
ACCOUNT WITH THE COMPANY’S APPROVED BROKER WHEN VESTED AND THE APPLICABLE
WITHHOLDING OBLIGATIONS HAVE BEEN SATISFIED.


SECTION 3.6             CERTAIN CHANGES IN CAPITALIZATION.  IF THE SHARES OF THE
COMPANY’S COMMON STOCK AS A WHOLE ARE INCREASED, DECREASED, CHANGED INTO OR
EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OR SECURITIES OF THE COMPANY,
WHETHER THROUGH MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION,
RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, EXCHANGE
OF SHARES, CHANGE IN CORPORATE STRUCTURE OR THE LIKE, THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL HAVE THE DISCRETION AND POWER TO DETERMINE AND TO MAKE
EFFECTIVE PROVISION FOR ACCELERATION OF THE TIME OR TIMES AT WHICH ANY
RESTRICTIONS SHALL LAPSE OR BE REMOVED.  IN ADDITION, IN THE CASE OF THE
OCCURRENCE OF ANY EVENT DESCRIBED IN THIS SECTION 3.6, THE COMMITTEE, SUBJECT TO
THE PROVISIONS OF THE PLAN AND THIS AGREEMENT, SHALL MAKE AN APPROPRIATE AND
PROPORTIONATE ADJUSTMENT IN THE NUMBER AND KIND OF SHARES OF RESTRICTED STOCK,
TO THE END THAT AFTER SUCH EVENT THE PARTICIPANT’S PROPORTIONATE INTEREST SHALL
BE MAINTAINED AS BEFORE THE OCCURRENCE OF SUCH EVENT.  ANY SUCH ADJUSTMENT MADE
BY THE COMMITTEE SHALL BE FINAL AND BINDING UPON THE PARTICIPANT, THE COMPANY
AND ALL OTHER INTERESTED PERSONS. IN THE EVENT THAT THE PARTICIPANT RECEIVES ANY
NEW OR ADDITIONAL OR DIFFERENT SHARES OR SECURITIES BY REASON OF ANY TRANSACTION
OR EVENT DESCRIBED IN THIS SECTION 3.6, SUCH NEW OR ADDITIONAL OR DIFFERENT
SHARES OR SECURITIES WHICH ARE ATTRIBUTABLE TO THE PARTICIPANT IN HIS CAPACITY
AS THE REGISTERED OWNER OF THE RESTRICTED STOCK THEN SUBJECT TO RESTRICTIONS,
SHALL BE CONSIDERED TO BE RESTRICTED STOCK AND SHALL BE SUBJECT TO ALL OF THE
RESTRICTIONS.


SECTION 3.7             SECTION 83(B) ELECTION.  PARTICIPANT UNDERSTANDS THAT
SECTION 83(A) OF THE CODE TAXES AS ORDINARY INCOME THE DIFFERENCE BETWEEN THE
AMOUNT, IF ANY, PAID FOR THE SHARES OF COMMON STOCK AND THE FAIR MARKET VALUE OF
SUCH SHARES AT THE TIME THE RESTRICTIONS ON SUCH SHARES LAPSE.  PARTICIPANT
UNDERSTANDS THAT, NOTWITHSTANDING THE PRECEDING SENTENCE, PARTICIPANT MAY ELECT
TO BE TAXED AT THE TIME OF THE AWARD DATE, RATHER THAT AT THE TIME THE
RESTRICTIONS LAPSE, BY FILING AN ELECTION UNDER SECTION 83(B) OF THE CODE (AN
“83(B) ELECTION”) WITH THE INTERNAL REVENUE SERVICE WITHIN 30 DAYS OF THE AWARD
DATE. IN THE EVENT PARTICIPANT FILES AN 83(B) ELECTION, PARTICIPANT WILL
RECOGNIZE ORDINARY INCOME IN AN AMOUNT EQUAL TO THE


 

 

3

--------------------------------------------------------------------------------


 


DIFFERENCE BETWEEN THE AMOUNT, IF ANY, PAID FOR THE SHARES OF COMMON STOCK AND
THE FAIR MARKET VALUE OF SUCH SHARES AS OF THE AWARD DATE. PARTICIPANT FURTHER
UNDERSTANDS THAT AN ADDITIONAL COPY OF SUCH 83(B) ELECTION FORM SHOULD BE FILED
WITH HIS OR HER FEDERAL INCOME TAX RETURN FOR THE CALENDAR YEAR IN WHICH THE
DATE OF THIS AGREEMENT FALLS.  PARTICIPANT ACKNOWLEDGES THAT THE FOREGOING IS
ONLY A SUMMARY OF THE EFFECT OF UNITED STATES FEDERAL INCOME TAXATION WITH
RESPECT TO THE AWARD OF RESTRICTED STOCK HEREUNDER, AND DOES NOT PURPORT TO BE
COMPLETE. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE
FOR FILING THE PARTICIPANT’S 83(B) ELECTION, AND THE COMPANY HAS DIRECTED
PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF
THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FEDERAL GOVERNMENT
OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF
PARTICIPANT’S DEATH.

ARTICLE IV.
OTHER PROVISIONS


SECTION 4.1             BOOK ENTRY; ESCROW.  THE SHARES REPRESENTING THE
RESTRICTED STOCK WILL BE HELD IN BOOK-ENTRY OR GLOBAL CERTIFICATE FORM.  IF THE
COMPANY INSTEAD CHOOSES TO ISSUE SHARE CERTIFICATES REPRESENTING THE RESTRICTED
STOCK, THE CERTIFICATES FOR THE RESTRICTED STOCK SHALL BE DEPOSITED IN ESCROW
WITH THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY OR SUCH OTHER ESCROW
HOLDER AS THE COMPANY MAY APPOINT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
PARTICIPANT RETAIN PHYSICAL CUSTODY OF ANY CERTIFICATES REPRESENTING UNVESTED
RESTRICTED STOCK ISSUED TO HIM.  THE DEPOSITED CERTIFICATES SHALL REMAIN IN
ESCROW UNTIL ALL OF THE RESTRICTIONS LAPSE OR SHALL HAVE BEEN REMOVED.

Section 4.2             Restricted Stock Not Transferable.  No Restricted Stock
or any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 4.2 shall not prevent transfers by will or by
applicable laws of descent and distribution.


SECTION 4.3             RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, UPON ISSUANCE OF THE SHARES OF RESTRICTED STOCK PURSUANT TO SECTION 4.1,
THE PARTICIPANT SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO SAID
SHARES, SUBJECT TO THE RESTRICTIONS HEREIN, INCLUDING THE RIGHT TO VOTE THE
SHARES AND TO RECEIVE ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE WITH
RESPECT TO THE SHARES OR RESTRICTED STOCK; PROVIDED, HOWEVER, THAT ANY AND ALL
SHARES OF COMMON STOCK RECEIVED BY THE PARTICIPANT WITH RESPECT TO SUCH
RESTRICTED STOCK AS A RESULT OF STOCK DIVIDENDS, STOCK SPLITS OR ANY OTHER FORM
OF RECAPITALIZATION SHALL ALSO BE SUBJECT TO THE RESTRICTIONS UNTIL THE
RESTRICTIONS ON THE UNDERLYING SHARES OF RESTRICTED STOCK LAPSE OR ARE REMOVED
PURSUANT TO THIS AGREEMENT.

Section 4.4             Not a Contract of Employment.  Nothing in this Agreement
or in the Plan shall confer upon the Participant any right to continue in the
employ of the Company or any of its Subsidiaries or shall interfere with or
restrict in any way the rights of the Company or its Subsidiaries, which are
hereby expressly reserved, to discharge the Participant at any time for

 

4

--------------------------------------------------------------------------------


 

 any reason whatsoever, with or without cause, except as may otherwise be
provided by any written agreement entered into by and between the Company and
the Participant.


SECTION 4.5             GOVERNING LAW.   THE LAWS OF THE STATE OF DELAWARE SHALL
GOVERN THE INTERPRETATION, VALIDITY, ADMINISTRATION, ENFORCEMENT AND PERFORMANCE
OF THE TERMS OF THIS AGREEMENT REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER
PRINCIPLES OF CONFLICTS OF LAWS.

Section 4.6             Conformity to Securities Laws.  The Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

Section 4.7             Amendment, Suspension and Termination.  The Awards may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Committee or the Board, provided that,
except as may otherwise be provided by the Plan, neither the amendment,
suspension nor termination of this Agreement shall, without the consent of the
Participant, alter or impair any rights or obligations under any Award.

Section 4.8             Notices.  Notices required or permitted hereunder shall
be given in writing and shall be deemed effectively given upon personal delivery
or upon deposit in the United States mail by certified mail, with postage and
fees prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.

Section 4.9             Severability. The invalidity or unenforceability of any
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other paragraph or provision, and all other provisions
shall remain in full force and effect.  If any provision of this Agreement is
held to be excessively broad, then such provision shall be reformed and
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by law.

Section 4.10           Certain Provisions Applicable to Participants Employed at
International Locations.  The Company will assess its requirements regarding
tax, social insurance and any other payroll tax (“Tax-Related Items”)
withholding and reporting in connection with the shares of Restricted Stock. 
These requirements may change from time to time as laws or interpretations
change.  Regardless of the actions of the Company in this regard, Participant
hereby acknowledges and agrees that the ultimate liability for any and all
Tax-Related Items is and remains his or her responsibility and liability and
that the Company makes no representations nor undertakings regarding treatment
of any Tax-Related Items in connection with any aspect of the grant of
Restricted Stock and do not commit to structure the terms of the grant or any
aspect of the Restricted Stock to reduce or eliminate the Participant’s
liability regarding Tax-Related Items.  In the event that the Company must
withhold any Tax-Related Items as a result of the grant or vesting of the
Restricted Stock, Participant agrees to make arrangements satisfactory to the
Company to satisfy all withholding requirements.  Participant

 

5

--------------------------------------------------------------------------------


 

authorizes the Company to withhold all applicable Tax-Related Items legally due
from the Participant from his or her wages or other cash compensation paid him
or her by the Company.

Section 4.11           Data Privacy.  By entering into this Agreement and as a
condition of the grant of the Restricted Stock, Participant consents to the
collection, use and transfer of personal data as described in this Section. 
Participant understands that the Company and its subsidiaries hold certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock (restricted or otherwise) awarded, cancelled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
purpose of managing and administering the Plan (“Data”).  Participant further
understands that the Company and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Participant’s participation in the Plan, and that the Company
and/or any of its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”).  Participant understands that these
Data Recipients may be located in the Participant’s country of residence, the
European Economic Area, or elsewhere throughout the world, such as the United
States.  Participant authorizes the Data Recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any transfer of such Data, as may be required for the
administration of the Plan and/or the subsequent holding of shares on the
Participant’s behalf, to a broker or other third party with whom Participant may
elect to deposit any shares of stock acquired upon vesting of the shares of
Restricted Stock.  Participant understands that he or she may, at any time,
review the Data, require any necessary amendments to it or withdraw the consent
herein in writing by contacting the Company.  Withdrawal of consent may,
however, affect Participant’s ability to participate in the Plan.

[signature page follows]

 

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

VEECO INSTRUMENTS INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Signed:

 

 

[Participant’s Typed Name]

 

 

 

 

Aggregate number of shares of Restricted Stock subject to the Award:

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

 